DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments, in the response filed October 28, 2021, have been entered.

Response to Arguments and Amendment
Applicant’s arguments, see pages 9-10, filed October 28, 2021, with respect to 112(a) new matter rejection have been fully considered and are persuasive.  The 35 U.S.C. § 112 (a) rejection of claims 18-24 and 26-35 has been withdrawn. 
Applicant’s amendment overcomes the 112 (b) and prior art rejection detailed in the office mailed July 28, 2021.  The 35 U.S.C. § 112 (b) and 35 U.S.C. § 103 rejections of claims 18-24 and 26-35 have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Heidi Hood on February 25, 2022.





Claim 20: The ceramic matrix composite article of claim 18, wherein said second ply is a plurality of second plies

Cancel claim 36.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 and 7-17 directed to an invention non-elected without traverse.  Accordingly, claims 1-5 and 7-17 been cancelled.

Reasons for Allowance
Claims 18-24 and 26-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as  US Pub. No. 2003/0196305 to Kebbede, USPN 5,928,448 to Daws, USPN 6,217,997 to Suyama, and USPN 5,759,699 to French, does not teach the specifically claimed ceramic matrix composite article having the claimed structure and properties as claimed in claim 18, including the combination of a first plurality of plies of ceramic fibers in a first ceramic matrix defining a first area with a second ply comprising a second ceramic matrix defining a second area that is less than the first area situated within one ply of the first plurality of plies such that the second ply and the one ply from the first plurality of plies are situated extending longitudinally in a same plane, as detailed in Fig. 4, with the second area having at least one aperture, the ceramic fibers of the plurality of first plies have a coating of a lower moduli than that of the ceramic fibers or the first matrix material, and the modulus of the first plurality of plies and .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JENNIFER A GILLETT/Examiner, Art Unit 1789